Citation Nr: 1104749	
Decision Date: 02/07/11    Archive Date: 02/14/11	

DOCKET NO.  07-10 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for a 
major depressive disorder, assigned a noncompensable rating from 
September 4, 1993, a 10 percent rating from February 5, 1998, and 
a 30 percent rating from October 27, 1998.

2.  Entitlement to an effective date earlier than September 4, 
1993, for the grant of service connection for a major depressive 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had periods of active service from December 1975 to 
December 1979 and from March 1980 to September 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from various RO's over the years.  
In a decision review officer decision dated in October 2008, 
entitlement to an earlier effective date for service connection 
for a major depressive disorder was granted because clear and 
unmistakable error was found in a rating decisions dated in 
November 2005 and September 2007.  As a result, a noncompensable 
disability evaluation was assigned for the Veteran's psychiatric 
disorder, effective September 4, 1993.  An evaluation of 
10 percent was assigned for the psychiatric disorder from 
February 5, 1998.  A 30 percent rating was assigned from October 
27, 1998.  

The Board notes that, in addition to the psychiatric disorder, 
service connection is in effect for a skin disorder, rated as 
10 percent disabling, residuals of a fracture of the right little 
finger, rated as noncompensably disabling; and chronic 
prostatitis, rated as noncompensably disabling.  The disabilities 
resulted in a combined disability rating of 10 percent from 
September 4, 1993, a 20 percent rating from February 5, 1998, and 
a 40 percent rating from October 27, 1998.

The Board is aware that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans Claims 
(Court) held that a claim for a total rating based on 
unemployability due to service-connected disability, either 
expressly raised by the Veteran or reasonably raised by the 
record, involves an attempt to obtain an appropriate rating for 
disability and is part of the claim for an increased rating.  
However, in this case, the Board does not believe that 
development is warranted to ascertain at this stage whether the 
Veteran's symptoms attributable to the service-connected disorder 
more nearly approximate the criteria for a total rating based on 
unemployability.  This is because at the time of the personal 
hearing in Washington, D.C., in December 2010, the Veteran 
testified that he had been working until just 15 months prior to 
the hearing.  He stated that the economy was "really bad out in 
Las Vegas..."  Accordingly, it appears the Veteran is not working 
primarily because of the bad economy.  Should the Veteran wish to 
pursue a claim for a total rating based on unemployability, he 
should contact the RO.  

The issue of the Veteran's entitlement to an effective date 
earlier than September 4, 1993, requires further development and 
will be discussed in a REMAND at the end of the decision below.


FINDINGS OF FACT

1.  Prior to February 5, 1998, the Veteran's psychiatric disorder 
was not shown to be severe enough to interfere with occupational 
and social functioning.

2.  From February 5, 1998, to December 17, 2004, the Veteran's 
psychiatric disability picture was productive of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks. 

3.  From December 17, 2004, the psychiatric disorder has been 
manifested by occupational and social impairment with reduced 
reliability and productivity due to various symptoms.  The 
psychiatric disorder has not been manifested by occupational and 
social impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near continuous 
panic or depression affecting the ability to function, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance or hygiene, or difficulty in adapting to stressful 
circumstances.  


CONCLUSIONS OF LAW

1.  A compensable rating for the Veteran's psychiatric disability 
from September 4, 1993, to February 4, 1998, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2010).

2.  Effective February 5, 1998, to December 17, 2004, the 
criteria for an evaluation of 30 percent, but not more, are 
reasonably met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2010).

3.  Effective December 17, 2004, the criteria for an evaluation 
of 50 percent, but not more, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§  4.3, 4.7, 4.130, 
Diagnostic Code 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2010)), includes enhanced duties to notify and 
assist claimants of VA benefits.  Regulations implementing the 
VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The issue in this case is an initial rating issue, and the 
Federal Circuit Court has held that once service connection is 
granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also 
Sutton v. Nicholson, 20 Vet. App. 419 (2006).  The Board notes 
that there has been essential compliance with the VCAA throughout 
the course of the appeal.  VA treatment records have been 
associated with the claims file and the Veteran has been accorded 
examinations by VA for rating purposes on various occasions over 
the years.  Additionally, he had the opportunity to provide 
testimony on his behalf at a personal hearing in Washington, 
D.C., in December 2010.  A transcript of the hearing proceedings 
is of record and has been reviewed.  Accordingly, the Board finds 
that all necessary notification and development has been 
accomplished, and, therefore appellate review may proceed.  

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment of earning capacity resulting from 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Separate diagnostic codes identify the various disabilities.  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991). 

If the disability has undergone varying and distinct levels of 
severity through the entire time period that the increased rating 
claim has been pending, staged ratings may be assigned.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

In this case, the Veteran's service-connected depressive disorder 
has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2010).  That code is evaluated under the general rating formula 
for mental disorders.  

The Board notes that the provisions of the code were changed 
effective November 7, 1996.  Prior to that time Code 9405 
authorized a 100 percent schedular evaluation where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community.  
Also, there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from mature 
behavior so as to render the individual demonstrably unable to 
obtain or retain employment.  

A 70 percent rating is for assignment when the ability to 
establish and maintain effective or favorable relationships with 
people is severely impaired.  Also, the psychoneurotic symptoms 
were of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  

A 50 percent rating was for assignment for a psychoneurotic 
disorder when the ability to establish and maintain effective or 
favorable relationships with people is considerably impaired.  
Also, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result in 
considerable industrial impairment.  

A 30 percent rating is assigned when there is definite impairment 
in the ability to establish or maintain effective and wholesome 
relationships with people and when the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, and 
efficiency and reliability levels as to produce definite 
industrial impairment.  

A 10 percent rating is assigned when there are less than the 
criteria for the 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  

A noncompensable rating is for assignment when there are neurotic 
symptoms which may somewhat adversely affect relationships with 
others, but which do not cause impairment of working ability.  
38 C.F.R. § 4.132, Code 9405 (prior to 1996).  

Effective November 7, 1996, in pertinent part, the provisions of 
Code 9434 read as follows:  

Zero Percent.  A mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.

10 Percent.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.

30 Percent.  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).

50 Percent.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.

70 Percent.  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

100 Percent.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 
9434 (post 1996).

The Board notes that in VAOPGCPREC 7-2003, VA's General Counsel 
held that when a new statute is enacted or a new regulation is 
issued while a claim is pending, VA must first determine whether 
the statute or regulation identifies types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that were 
pending when it took effect would produce genuinely "retroactive 
effects."  If applying the new provision would produce such 
"retroactive effects," VA ordinarily should not apply the new 
provision to the claim.  If applying the new provision would not 
produce "retroactive effects," VA ordinarily must apply the new 
provision.  The new law or regulation has prohibited "retroactive 
effects" if it is less favorable to a claimant than the old law 
or regulation; while the liberalizing law and regulation does not 
have "retroactive effects," in accordance with VAOPGCPREC 7-2003, 
the Board has reviewed the revised rating criteria.  The revised 
rating criteria would not produce retroactive effects since the 
revised provisions affect only entitlement to prospective 
benefits.  Therefore, VA must apply the new provisions from their 
effective date.

The criteria set forth in the rating formula for mental disorders 
do not constitute an exhaustive list of symptoms, but rather are 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations often include assignment of a Global 
Assessment of Functioning (GAF) score.  According to the 4th 
Edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  There is no question that the GAF score and 
interpretation of the score are important considerations in 
rating a psychiatric disability.  See Richard v. Brown, 
9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, the GAF score assigned to the case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation at issue; rather, the GAF score 
must be considered in light of the actual symptoms of the 
Veteran's disorder, which provide the primary basis for the 
rating to be assigned.  See 38 C.F.R. § 4.126(a). 

A score between 41 and 50 is assigned when there are "serious 
symptoms, e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job)."  

Scores between 51 and 60 are indicative of moderate symptoms 
(e.g., flattened affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).

Scores between 61 and 70 are indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  

Scores between 71 and 80 are provided when, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument); no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in school work).

Factual Background and Analysis

In weighing the Veteran's testimony, lay evidence of record, and 
the medical evidence of record, to include reports of VA rating 
examinations, the Board concludes that the evidence supports the 
assignment of a noncompensable rating from September 4, 1993, a 
30 percent rating from February 5, 1998, and a 50 percent rating 
from May 31, 2005.  

In weighing the evidence as it pertains to the Veteran's 
psychiatric status over the years since 1993, the Board notes 
that, although it has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss in detail 
all the evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000) (the Board 
must review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence, and on what this evidence shows, 
or fails to show, on the claim.  The Veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

The pertinent evidence of record includes the report of a VA 
mental disorders examination of the Veteran in February 1994.  At 
that time there was no evidence of anxiety or depression.  There 
was also no evidence of a psychosis or any evidence of 
organicity.  A diagnosis was made of "history of mild depression, 
now in total remission."  At the time of a VA outpatient visit in 
October 1997, the Veteran was described as neatly and casually 
dressed.  He was pleasant, cooperative and friendly.  He spoke 
spontaneously and was relevant, coherent, and had good contact.  
Also, he was properly oriented and memory was good.  Affect was 
appropriate and mood was labile, ranging from being anxious to 
being subdued.  He denied homicidal or suicidal ideation.  When 
confronted about being angry at the Navy and had concerns he 
might kill people, he answered that, although he had fantasies 
about it, he had learned to control himself and to accept what 
happened.  He was fighting what he stated was a forced retirement 
in 1993 because of a conflict with some of his colleagues.  He 
was given a diagnosis of an adjustment disorder, with mixed 
emotional features.  

The foregoing medical evidence does not indicate a disability 
level so as to warrant the assignment of a compensable rating.  
At the time of the 1994 VA examination, the Veteran was not 
exhibiting any psychiatric symptomatology and he was given a 
diagnosis of mild depression by history only, stated as being 
currently in total remission.  When he was seen in late 1997, he 
was having a problem being conflicted about being forced to 
retire from his job, but mental status examination was 
essentially unremarkable.  

However, at the time of a VA outpatient clinic visit on 
February 4, 1998, the Veteran's affect was described as being 
somewhat constricted.  Mood was dysphoric.  The Veteran also 
stated that his marriage had deteriorated and that he had felt 
depressed most of the past four years.  He reported difficulty 
sleeping, weight fluctuation, and a loss of interest in things.  
The record was cosigned by a clinical psychologist on February 5, 
1998.  On periodic visits during the remainder of 1998, the 
Veteran continued to express ongoing frustrations and depressive 
reactions to conflicts and losses he was experiencing.  When the 
Veteran was seen in October 1998, he presented with symptoms of 
depression, anxiety, and anger.  He was undergoing a divorce in 
which he was likely losing custody of his only child.  He 
referred to panic attacks, indicating the previous one occurred 
several months prior to the current examination.  On examination, 
although he was alert and oriented, mood was angry.  Also, affect 
although congruent,  was also anxious.  He was given an Axis I 
diagnosis of an adjustment disorder with mixed anxiety and 
depressed mood.  He was given a GAF score of 60.  

Subsequent evidence continues to refer to ongoing problems 
warranting the assignment of a compensable evaluation, namely a 
30 percent rating.  The evidence includes the report of a 
psychiatric examination by D.A.S., D.O.  The individual examined 
the Veteran in June and July 2004.  The Veteran denied any 
history of psychiatric hospitalization or suicidal attempts.  
Available mental health records did not describe the presence or 
absence of most of the symptoms of major mood disorder, but 
focused instead on interpersonal conflicts.  The Veteran stated 
he was taking no prescribed medication at the present time.  He 
was currently working as a paralegal in risk management for a 
casino.  However, he stated that he had worked at a number of 
other jobs over the years since he left the service and had quit 
or been fired from each one.  

On current mental status examination, the Veteran was alert and 
properly oriented.  Speech was normal in rate, tone, and 
inflection.  He was generally cooperative.  Affect was full, 
stable, and appropriate to content.  Mood was euthymic.  Thoughts 
were goal-directed.  He denied current hallucinations or 
delusions.  Memory for recent and remote events was intact as 
judged by ability to recount historical information.  Judgment 
for self-preservation was intact.  He denied current homicidal or 
suicidal ideation.  Insight into his current situation was 
described as good. 

He was given an Axis I diagnosis of bipolar disorder.  There was 
no Axis II diagnosis.  It was indicated his current GAF score was 
80, which was his score for the past year.  The osteopath 
commented that the Veteran had had recurrent episodes of 
depression since separation from the service.  He remarked that, 
although the Veteran was not currently suffering from symptoms of 
a mood disorder, he remained very vulnerable to a recurrence.  A 
trial of mood stabilizing medication was recommended.

While the GAF score of 80 reflects very minimal impairment, the 
Board notes that during the course of his examination, the 
examiner referred to the Veteran having had recurrent bouts of 
depression and hypomania.  

Additional evidence includes the report of a VA outpatient visit 
in December 2004.  Again, notation was made of recurrent episodes 
of depression.  Interpersonal relationships had been maladaptive, 
and the Veteran had had significant difficulty with managing his 
own anger.  Findings included limited insight and impaired 
judgment.  The examiner stated a bipolar disorder was the most 
reasonable diagnosis at hand, though other considerations in the 
differential included possible personality disorder and the issue 
of adult attention deficit disorder.  The Veteran was given a GAF 
score at that time of 38.  The examiner noted the Veteran would 
benefit from anger management intervention.  The Veteran was to 
receive regular psychiatric follow-up to review his progress, 
medication response, examination, and supportive intervention 
utilizing preexisting psychological strengths.  

Based on the nature of the symptomatology beginning in December 
2004, with manifestations of depression, limited insight, and 
impaired judgment, as well as a GAF score of 38, the Board finds 
that the criteria for a 50 percent rating, but not more, have 
been met since December 17, 2004, the date of a VA outpatient 
visit.  

Continued impairment at the level warranting a 50 percent rating 
was demonstrated at the time of an authorized examination by a 
board-certified psychiatrist on May 31, 2005.  The claims file 
was reviewed by the examiner.  The Veteran was currently taking 
Prozac and was currently receiving treatment at the VA mental 
health clinic.  The Veteran had had "22" different jobs since 
service and did not know why he had so many.  He was currently 
employed in risk management for a casino and had been at the 
current job for 1 1/2 years.  The Veteran stated he was currently 
living with a girl friend.  He had no hobbies and did not attend 
community events or church.  He stated that he worked a lot and 
would go in on weekends sometimes.  

On current examination notation was made of panic attacks at 
public functions when he was getting an award or public 
inspections.  He also described performance anxiety and 
detachment.  There was a history of some impaired impulse 
control.  Judgment appeared good at the current time, but insight 
was described as limited to good.  He was currently taking an 
antidepressant and stated he felt good.  With regard to a 
personality disorder, notation was made of immaturity and a 
limited sense of personal responsibility.  He described 
functioning better in an impersonal environment with impersonal 
relationships where little was emotionally required of him.  He 
was described as insecure.  No diagnostic testing was done.  He 
was given an Axis I diagnosis of major depressive disorder.  He 
was given an Axis II diagnosis of a personality disorder, not 
otherwise specified.  He was given a GAF score of 60.  

The Board finds that the findings at the time of the outpatient 
visit in December 2004 and the aforementioned examination in the 
spring of 2005 are consistent with a significant degree of social 
and industrial functioning, but do not indicate severe impairment 
so as to warrant the assignment of a 70 percent rating or higher 
at any time during the appeal period.  The Veteran has exhibited 
significant depression during the course of the appeal, but there 
is no indication that at any time he was experiencing symptoms 
associated with the criteria for a 70 percent or a 100 percent 
rating under either the old or new requirements.  There was no 
suggestion in the evidence prior to late 2004 that the Veteran 
was unable to perform activities of daily living, that he was 
disoriented to time or place, or that he had memory loss for 
names of close relatives, his own occupation, or his own name.  
There was also no evidence consistent with persistent delusions 
or hallucinations, or grossly inappropriate behavior.  Under the 
former criteria the evidence must demonstrate that the ability to 
establish and maintain effective or favorable relationships with 
people is severely impaired and that current symptoms are shown 
to be of such severity and persistence that there is severe 
impairment in the ability to obtain or retain employment.  This 
is not shown or alleged in the evidence prior to December 2004.  

Subsequent medical records pertaining to the Veteran's 
psychiatric status do not show a disability picture more nearly 
approximating the criteria for a rating higher than 50 percent 
from late 2004.  For example, reports of outpatient visits 
include a report of one on March 8, 2006.  At that time the 
Veteran was given a GAF score of 55.  It was stated that 
probability of successful achievement of his treatment goals was 
fair.  It was noted he was no longer taking psychotropic 
medications.  He verbalized positive plans for the next six 
months or so.

At the time of a November 2006 visit, the Veteran was described 
as alert, cooperative, and in good contact.  Affect was 
appropriate and mood was not depressed.  Mental trend and content 
of thought revealed obsessive and compulsive behavior.  He had 
some ritualistic tendencies.  Insight was described as limited 
and judgment was described as fair.  He was given an Axis I 
diagnosis of an obsessive-compulsive disorder.  His GAF score was 
given as 45.  He was to take 60 milligrams of Citalopram on a 
daily basis.  

Additional pertinent evidence includes reports of periodic 
outpatient visits on various occasions in 2008 and 2009.  At the 
time of one such visit in December 2008, it was noted the Veteran 
was taking 60 milligrams of Celexa each day and reported he was 
continuing to do well.  He indicated that he was working for a 
local attorney as a paralegal.  He noted that he had a recent 
return of some paranoia, but was not interested in taking 
medications for it.  He exhibited no psychotic symptomatology.  
On examination he was described as calm, pleasant, and 
cooperative, as well as well groomed and properly oriented.  
Speech was normal in rate, rhythm, and volume.  Mood was 
euthymic.  Affect was mood congruent.  The assessment was a 
bipolar disorder and an obsessive-compulsive disorder. 

Similar findings were reported at the time of an outpatient visit 
in March 2009 and on subsequent visits throughout the course of 
2009.  For example, at the time of a November 2009 visit, the 
Veteran was described as calm, pleasant, and cooperative.  He was 
also described as well groomed and properly oriented.  Speech was 
normal in rate, rhythm and volume.  Mood was euthymic and affect 
was congruent.  Thought processes were linear and goal-directed.  
No psychotic symptomatology was elicited.  Insight and judgment 
were described as good.  The assessment remained bipolar disorder 
and obsessive-compulsive disorder.  He was to continue taking 
current medications and follow up within a month or so as needed.  

Also of record is an August 2010 statement from a VA psychiatrist 
who indicated the Veteran was under his care in the Las Vegas VA 
health care system and was being treated for a bipolar disorder.  

At the December 2010 hearing in Washington, D.C., the Veteran 
stated he was continuing to attend the VA Mental Health Clinic in 
Las Vegas once a month.  He was currently taking Citalopram and 
Ambien.  (Transcript, page 3.)  

In view of the foregoing, the Board believes, particularly with 
resolution of reasonable doubt in the Veteran's behalf, that the 
symptom picture demonstrated by the Veteran since the late 
December 2004 VA outpatient visit is most accurately reflected by 
a 50 percent disability rating.  That rating acknowledges there 
is significant functional impairment, but the Board finds there 
is no indication of severe impairment or worse attributable to 
the Veteran's psychiatric disability so as to warrant any higher 
rating.  The Veteran has continuously been described as alert and 
cooperative, as having appropriate affect, as exhibiting normal 
speech, and for the most part having at least fair insight and 
judgment.  The findings on the various examinations and 
outpatient visits since late 2004 do not show deficiencies in 
judgment, family relations, work, or mood so as to warrant the 
assignment of the next higher rating of 70 percent.  Accordingly, 
the Board finds that a 50 percent disability rating, but not 
more, is warranted for the Veteran's psychiatric disability since 
December 17, 2004.

In the Board's adjudication of the appeal, consideration has been 
given to the potential application of the various provisions of 
38 C.F.R. § Parts 3 and 4, whether or not they were raised.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or to the Director, 
Compensation and Pension Service, for assignment of an 
extraschedular evaluation commensurate with the average earning 
impairment.  38 C.F.R. § 3.321 (b) (1).

The criteria for such an award is a finding that the case 
presents such an unusual or exceptional disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization so as to render impractical 
the application of the regular schedular standards. In this case, 
referral for extraschedular consideration is not appropriate 
because the schedular criteria are exclusively based on social 
and industrial impairment resulting from symptoms which, if not 
listed, are comparable to the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  See 
Mauerhan, supra.  Therefore the rating criteria are adequate and 
extraschedular consideration is not warranted.  See 38 C.F.R. 
§ 3.321 (b) (1); Than v. Peace,  22 Vet. App. 111 (2008). The 
evidence does not establish that the Veteran has experienced 
hospitalizations or unusual impairment due to his service- 
connected psychiatric disability.  In short, the rating criteria 
for the disability contemplate not only his symptoms, but the 
severity of his disability.   Thus, referral for extraschedular 
consideration is not in order.     


ORDER

A compensable disability evaluation for the Veteran's psychiatric 
disability from September 4, 1993, to February 4, 1998, is 
denied.

A disability rating of 30 percent, but not more, for the 
Veteran's psychiatric disability from February 5, 1998, to 
December 16, 2004, is allowed, subject to controlling regulations 
applicable to the payment of monetary benefits.

An evaluation of 50 percent, but not more, for the Veteran's 
psychiatric disability, is granted, effective December 17, 2004, 
subject to controlling regulations applicable to the payment of 
monetary benefits.  


				REMAND 

In a notice of disagreement dated in October 2009, the Veteran 
expressed disagreement with a denial of his claim for an earlier 
effective date for his major depressive disorder in an October 
2008 rating decision. In Marlinton v. West, the Court held that 
where a notice of disagreement is filed, but a statement of the 
case has not been issued, the Board must remand the claim to the 
RO to direct that a statement of the case be issued.

Accordingly, the case is REMANDED for the following:

The RO should issue a statement of the case pertaining 
to the claim for an earlier effective date, prior to 
September 4, 1993, for the award of service connection 
for a psychiatric disability.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (2009).  

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§ § 5109, 7112 (West Supp. 2010).   




	                     
______________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

	                        


 Department of Veterans Affairs


